Order entered March 13, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01020-CR

                    JOSE DEJESUS VERGARA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F17-34977-I

                                      ORDER

      We REINSTATE this appeal.

      We abated the appeal for a hearing to determine why appellant’s brief had

not been filed. On March 11, 2020, appellant filed his brief and a motion to extend

time to file the same. In the interest of expediting this appeal and because the trial

court has not held a hearing, we VACATE that portion of our February 20, 2020

order requiring a hearing and findings.
      We GRANT appellant’s motion and ORDER the brief filed as of the date of

this order.

                                         /s/   CORY L. CARLYLE
                                               JUSTICE